Citation Nr: 0103349	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disorder, currently evaluated as 20 percent disabling, to 
include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant's active service included active duty for 
training extending from June 1957 to December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 1994 decision, the appellant was awarded an 
increased evaluation for his service-connected left ankle 
disorder, from 10 to 20 percent disabling.  Because he 
continues to disagree with the current rating assigned, the 
claim of an increased rating above 20 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

The appellant appeared at a hearing held at the RO on August 
25, 1993.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in March 1997 and 
October 1999.  In March 1997 it was remanded to obtain 
records from the Social Security Administration and to obtain 
a more complete VA examination.  In October 1999 the case was 
again remanded to obtain a more complete VA examination.  The 
requested development has been completed. 

In the January 1999 supplemental statement of the case 
(SSOC), the RO considered the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the appellant's left ankle disability.  The 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the left ankle claim before the Board has been 
recharacterized to include this issue, as shown on the title 
page of this decision.


FINDINGS OF FACT

1.  The appellant's service-connected left ankle disorder is 
manifested by marked limitation of motion.

2.  The appellant's left ankle disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a service-connected left ankle disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271 (2000).

2.  There is no basis for referral for consideration of an 
extraschedular rating for the appellant's left ankle 
disorder.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Records from the Social Security Administration indicate that 
the appellant has received disability benefits for 
schizophrenia since April 1978.

In August 1992 the appellant was treated as a VA outpatient 
for complaints of left ankle pain on motion.  H was treated 
with physical therapy.  In October 1992 he was treated as a 
VA outpatient for complaints of left ankle pain.  The range 
of motion of the appellant's ankle was normal.  On a podiatry 
consultation, osteoarthritis of the left ankle was diagnosed.  
In November 1992 the appellant again was treated as a VA 
outpatient for complaint of left ankle pain.  The examiner 
noted pain upon palpation.  The diagnosis was traumatic 
arthritis of the left ankle.

In February 1993 the appellant was treated as a VA outpatient 
for pain on motion of his left ankle.  No significant edema 
was seen.  The appellant was diagnosed with traumatic 
arthritis.  In March 1993 the appellant reported that his 
ankle was feeling much better and was without pain.

At an August 1993 hearing, the appellant testified that he 
was unable to walk long distances because his left ankle 
became swollen and painful.  He explained that he was unable 
to walk further than around the block.  He stated that he was 
unable to move his ankle from side-to-side, was unable to 
stand for a prolonged period and was unable to squat.  He 
reported that the VA provided medication to relieve his pain 
but that the medication did not help.

In September 1993 the appellant was treated as a VA 
outpatient for complaints of swelling and pain in his left 
ankle after walking.  The appellant was diagnosed with post-
traumatic arthritis.  At an orthopedic consultation, the 
examiner noted that the appellant was obese and walked with a 
limp.  No swelling or effusion was seen.

In March 1994 the appellant was treated as a VA outpatient.  
He complained of stiffness and occasional swelling in his 
left ankle.  X-ray examination of the appellant's ankle 
showed changes consistent with traumatic arthritis.

In March 1995 the appellant was treated as a VA outpatient 
for complaints of left ankle pain.  The examiner noted that 
the appellant did not wear an ankle brace.  The appellant 
explained that he was satisfied to wear basketball shoes with 
arch supports.

At an October 1997 VA joints examination, the appellant 
reported that he had injured his left ankle in service in a 
jump from a truck.  The examiner reviewed the appellant's 
service medical records and noted that the appellant had 
sustained the injury in June 1977.  The appellant stated that 
his ankle had been placed in a cast for approximately one 
year.  He explained that he had had pain and swelling in the 
ankle since the removal of the cast.  He reported prior 
treatment with hot and cold modalities, physical therapy, and 
injections.  He stated that he used a cane and an ankle brace 
for support.  The appellant complained of constant, severe 
pain; swelling; and stiffness.  The examiner noted that the 
appellant was markedly obese and walked with a slight 
antalgic gait.  He used a cane in his right hand, and wore a 
strap-on ankle brace on his left ankle.  No effusion or 
swelling of the ankle was seen.  The appellant was unable to 
heel and toe walk due to complaints of pain.  Actively, he 
had three degrees of dorsiflexion and 30 degrees of plantar 
flexion.  He had approximately 10 to 15 degrees of inversion 
and eversion.  He had good 4/5 strength of the peroneals, 
tibialis anterior, and tibialis posterior.  The neurovascular 
examination was essentially normal.  The appellant was tender 
to palpation over the medial and lateral malleoli and the 
anterior tibiotalar joint.  X-ray examination showed some 
fragmentation about the medial malleolus and the medial 
aspect of the talus.  The mortise appeared well maintained.  
There was some abutment of the lateral fibula in the lateral 
gutter.  There was also some spurring of the anterior aspect 
of the distal tibia and over the posterior aspect of the 
talus.  The examiner diagnosed post-traumatic arthritis of 
the left ankle.  The examiner noted that the appellant had 
limited range of motion of the ankle with some evidence of 
impingement but no evidence of ligamentous instability.

At a January 2000 VA joints examination, the appellant 
reported that his left ankle disability limited his ability 
to walk.  He explained that he could only walk 10 to 15 feet 
at a time.  He stated that he was unable to work because of 
his ankle disability and nervous condition.  He stated that 
he had previously been a bus driver in Puerto Rico.  He 
reported that he used a cane in his right hand to ambulate.  
He added that he had also used an ankle brace previously but 
not presently.  He reported that during exacerbations his 
ankle swelled.  He complained of constant pain.  He stated 
that he took aspirin and anti-inflammatories without relief 
and that the pain increased in severity with weather changes.  
He used an elastic bandage to reduce the swelling in his 
ankle.  The examiner noted that the appellant was extremely 
obese and seated in a wheelchair.  The appellant was able to 
stand on both legs but was unable to carry all of his weight 
on his left leg.  He used a cane in his right hand.  His left 
ankle was mildly to moderately swollen.  His ankle was tender 
to palpation about the entire joint line.  He had five 
degrees of dorsiflexion and 30 degrees of plantar flexion 
with pain on the extremes of these points.  There was no 
evidence of instability.  There was no evidence of crepitus 
or loose bodies.  X-ray examination of the left ankle 
revealed evidence of severe arthritis of the left ankle and 
of severe tibiotalar arthritis.  The diagnosis was status 
post left ankle injury now with severe post-traumatic 
arthritic changes with limitation of motion and pain with 
exacerbation as well as limitation of mobility secondary to 
the injury.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for VA examinations of the 
appellant.  No further assistance is necessary to 
substantiate the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Further, the RO's efforts 
have complied with the instructions contained in the March 
1997 and October 1999 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Having determined that the 
duty to assist has been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2000).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

The appellant's service-connected left ankle disorder is 
rated at 20 percent disabling under Diagnostic Code 5010-
5271.  Under Diagnostic Code 5010, arthritis due to trauma is 
rated as degenerative arthritis.  Degenerative arthritis is 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Under Diagnostic Code 
5271, a 20 percent disability rating requires marked 
limitation of motion of the ankle.  This evaluation is the 
highest evaluation available under Diagnostic Code 5271.  
Therefore, consideration will be given to other potentially 
applicable diagnostic codes.  Diagnostic Code 5270 provides 
ratings for ankylosis of the ankle.  The medical evidence 
establishes that the appellant does not have ankylosis of the 
left ankle, and a rating under this code would be 
inappropriate.  The Board has considered the various other 
provisions of 38 C.F.R. Parts 3 and 4 in accordance with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but finds 
that they do not provide a basis upon which to grant an 
evaluation higher than 20 percent for the service-connected 
left ankle disorder.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by underlying evidence of adequate pathology.  See 
38 C.F.R. § 4.40 (2000).

The VA examination in 1997 showed no effusion, no swelling, 
no ligamentous instability, good strength and normal 
neurovascular findings, but there was tenderness to palpation 
and limited motion.  The most recent VA examination, in 
January 2000, showed mild to moderate swelling of the ankle 
with tenderness to palpation about the entire joint line.  
There was pain on the extremes of dorsiflexion and plantar 
flexion, without instability, crepitus or loose bodies.  The 
arthritis was described as severe, and the appellant 
complained of pain.  The Board finds that the effects of pain 
reasonably shown to be due to the appellant's service-
connected left ankle disorder are, however, already 
contemplated by the 20 percent rating for limitation of 
motion that is marked with arthritis shown on x-ray reports.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2000).  
As noted above, Diagnostic Code 5003 evaluates degenerative 
arthritis based on the extent of limitation of motion of the 
specific joint involved and includes painful motion.  
Limitation of motion must be objectively confirmed by 
findings such as satisfactory evidence of painful motion.  
There is no indication in the current record that pain due to 
disability of the left ankle causes functional loss greater 
than that contemplated by the currently assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that the preponderance of 
the evidence is against a higher evaluation than the rating 
assigned for the appellant's left ankle disorder, and the 
claim for an increased schedular evaluation must be denied.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
ankle disorder is raised by the record.  As discussed above, 
the appellant is receiving the maximum schedular evaluation 
under Diagnostic Code 5271, yet he asserts that he is 
entitled to an increased rating.  A claim of entitlement to 
an extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
The RO considered whether such referral was warranted in the 
January 1999 SSOC.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); 
Bagwell, 9 Vet. App. at 339 (The Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

The schedular evaluations for ankle disabilities are not 
inadequate.  As fully detailed above, additional disability 
ratings are available for an ankle disability where there is 
ankylosis of the ankle.  The appellant does not meet the 
schedular criteria for disability evaluation in excess of the 
20 percent already awarded on this basis, as discussed above.  
The appellant merely disagrees with the evaluation assigned.  
The appellant has not required extensive periods of 
hospitalization for his left ankle disorder.  The evaluation 
currently in effect, for marked limitation of motion, 
contemplates industrial impairment, and there is no evidence 
in the claims file to suggest marked interference with 
employment as a result of the service-connected left ankle 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  Although the 
appellant is unemployed, Social Security Disability records 
indicate that his unemployment is due to his nonservice-
connected psychiatric disability.  The record shows that the 
appellant claims that he cannot work because of his ankle 
disorder and his psychiatric disability.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
preponderance of the evidence must be said to be against this 
claim, and referral for consideration of an extraschedular 
rating is not in order.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability evaluation for a 
service-connected left ankle disorder, to include 
consideration of an extraschedular evaluation, is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 


